The opinion of the court was delivered by
Gbeene, J.:
The only material question presented to this court, so far as plaintiff is concerned, is whether or not it had a subcontractor’s lien on the premises described in its answer. Our statute (Gen. Stat. 1901, §§ 5117, 5119) provides that any person who shall, under contract with the owner of any tract or piece of land, furnish material for the erection of any building, improvement or structure thereon, shall have a lien upon the premises for the amount due him for such material; that any person who shall furnish such material under a subcontract with the contractor may obtain a lien, in the same manner and to the same extent as the original contractor, for the amount due him, by filing a verified statement with the clerk of the district court of the county in which the land is situted, within sixty days after the date upon which material was last furnished. It appears from the record that the Springfield Boiler and Manufacturing Company complied with the requirements of the statute in filing its lien. The question is, Did it furnish *191this material under a subcontract with the contractor, within the meaning of the statute?
The evidence in this case shows that the Springfield Boiler and Manufacturing Company is a manufacturing establishment located and doing business at Springfield, 111.; that the Litchfield Car and Machine Company is also engaged in manufacturing, and is located at Litchfield, 111. ; that the Wear Coal Company purchased of the Litchfield Car and Machine Company a certain boiler and other machinery, to be placed and used in its coal-shaft in Crawford county, Kansas; that the Litchfield Car and Machine Company did not have any such boiler on hand at the time, and that it wrote the Springfield Boiler and Manufacturing Company to quote it prices on a certain described boiler; that the latter replied by letter, and to this the machine company wired its acceptance. The boiler was shipped to the purchaser at its place of business at Litchfield, and by it unloaded from the cars, where it remained until ready for shipment to Kansas. The Springfield Boiler and Manufacturing Company did not have any knowledge for whom this boiler was intended, nor for what purpose it was to be used— whether it was to be put up in Illinois or elsewhere, or to remain in the stock of the Litchfield Car and Machine Company. It is said by plaintiff in error that the boiler was purchased to be put in the Wear Coal Company’s shaft in Crawford county. This is probably true, but the Springfield Boiler and Manufacturing Company did not know this at the time of the sale and delivery to the machine company. Under such circumstances, can it be said that the Springfield Boiler and Manufacturing Company entered into a subcontract with the contractor to furnish a boiler for the *192Wear Coal Company, to be used in its coal-sbaft in Crawford county, Kansas ? We think not.
The Springfield Boiler and Manufacturing Company and the' Litchfield Car and Machine Company were manufacturing and jobbing houses, and in this instance they dealt exclusively on the individual credit of the latter, and did not contract one with the other with reference to the statutory mechanics’ liens of the different states of the union. When a subcontractor may secure a lien depends entirely on the circumstances of each separate transaction; but it is clear that where two manufacturing companies deal with each other as the two companies in question dealt in this instance the seller cannot have a mechanic’s lien. If it could, each wholesale or jobbing house which sells to the retail dealer a windmill, pump or bill of lumber might follow each article until it became a permanent fixture to some man’s real estate and file a lien thereon. The law does not contemplate this.
The statute provides that any person who shall furnish any such material under contract with the contractor may obtain a lien. This means more than that an ordinary contract shall exist between the seller and purchaser that the purchaser shall pay the contract price ; it means that the subcontractor shall contract with reference to the original contract; that is, he must have knowledge of such original contract, and that the material to be furnished is to go to the betterment of some particular estate. The evidence in this case proves that in the sale of the boiler by the Springfield Boiler and Manufacturing Company to the Litchfield Car and Machine Company the former did not contract with reference to, or have any knowledge whatever of, the contract between the latter and the *193Wear Ooal Company. Under such circumstances it is not entitled to a lien.
There are some other alleged errors, but upon examination we have found nothing that is material. The judgment of the court below is affirmed.
Johnston, Cunningham, Ellis, JJ., concurring.